ORDER

PER CURIAM.
Defendant appeals the trial court’s judgment which awarded plaintiff portions of certain property held by the parties while they lived together unmarried. We have reviewed the record and the briefs filed by the parties and find that the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).